Citation Nr: 1636079	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  14-28 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for bilateral plantar fasciitis.

5.  Entitlement to service connection for prostate disability.

6.  Entitlement to service connection for impotency.

7.  Entitlement to service connection for gastroesophageal reflux disability (GERD).

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to a compensable rating for a left heel spur.

10.  Entitlement to a compensable rating for a right heel spur. 

11.  Entitlement to a rating in excess of 30 percent prior to February 24, 2014, and in excess of 50 percent thereafter for major depressive disorder with alcohol abuse.

12.  Entitlement to a compensable rating for radiculopathy involving the right lower extremity.

13.  Entitlement to a compensable rating for radiculopathy involving the left lower extremity.

14.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

15.  Entitlement to dependency benefits for a child based on high school attendance from March 2012 to May 2013.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2014 and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket based on severe financial hardship.   38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


REMAND

Issues Developed for Appellate Consideration

The Veteran's claims were last adjudicated by the RO in a Statement of the Case dated July 2014.  Since then, the RO has obtained and associated with the evidence of record the Veteran's outstanding Social Security Administration records and additional treatment records from the Louisville VA Medical Center (VAMC) and the Ireland Army Community Hospital located in Fort Knox, Kentucky.  As the RO has not reviewed this additional evidence in the first instance and the Veteran has not waived his right to have the additional evidence considered by the originating agency, the issues developed for appellate consideration must be remanded for the originating agency to readjudicate the claims and issue a supplemental statement of the case if appropriate.

Additionally, a review of the evidence reflects that the Veteran has received VA Vocational Rehabilitation services; however, those records are not associated with the electronic record.  On remand, those records must be obtained.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from December 2014 to the present.


Statement of the Case

In the February 2014 notification letter accompanying the February 2014 rating decision, the RO indicated that the Veteran was being paid compensation as a veteran with five dependents.  On September 1, 2013, the Veteran's monthly entitlement increased because D. B. became a school child and on June 1, 2014, the Veteran's monthly entitlement decreased because D. B. terminated school and was removed from the award.

The Veteran filed a timely notice of disagreement indicating that his son, D. B., turned 18 years of age while he was in high school in March 2012 and that the Veteran's compensation was reduced in error at that time.  The Veteran indicated his son was in high school until he graduated in May 2013 and that the Veteran's disability compensation was erroneously reduced between March 2012 and May 2013.  The record does not reflect that the RO has issued a Statement of the Case in response to the notice of disagreement.

The Veteran also has filed a timely notice of disagreement with a January 2015 rating decision that denied entitlement to service connection for bilateral plantar fasciitis, prostate disability, impotency, sinusitis, and GERD; denied compensable ratings for radiculopathy involving the right lower extremity and radiculopathy involving the left lower extremity; and denied entitlement to a TDIU.  The record does not reflect that the RO has issued a Statement of the Case in response to the notice of disagreement.

Because the notices of disagreement placed the issues in appellate status, the issues must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should issue a Statement of a Case on the issues of entitlement to dependency compensation from March 2012 through May 2013; entitlement to service connection for bilateral plantar fasciitis, prostate disability, impotency, sinusitis and GERD; entitlement to compensable ratings for radiculopathy involving the right lower extremity and radiculopathy involving the left lower extremity; and entitlement to a TDIU.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to any of the issues, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2.  The RO or the AMC should obtain and associate with the evidence of record the Veteran's VA Vocational Rehabilitation records and all VA treatment records from December 2014 to the present.

3.  The RO or the AMC should also undertake any other development it deems to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

